Exhibit 10.2

 

 

REGISTRATION RIGHTS AGREEMENT

among

ABRAXAS PETROLEUM CORPORATION

and

EACH PERSON IDENTIFIED ON SCHEDULE A

dated as of

August 11, 2020

 

 

 

 

 

 

 

 

 

Table of Contents

    Page Section 1. Defined Terms 1 Section 2 5Demand Registration 3 Section 3
Piggyback Registration 5 Section 4. Lock-up Agreement 7 Section 5. Registration
Procedures 7 Section 6. Expenses 10 Section 7. Indemnification 10 Section 8.
Participation in Underwritten Registrations 12 Section 9. Rule 144 Compliance 13
Section 10. Preservation of Rights   13 Section 11. Termination 13 Section 12.
Notices 13 Section 13. Entire Agreement 14 Section 14. Successor and Assigns 14
Section 15. No Third-Party Beneficiaries 14 Section 16. Headings 14 Section 17.
Amendment, Modification and Waiver 14 Section 18. Severability 14 Section 19.
Remedies 15 Section 20. Governing Law; Submission to Jurisdiction 15 Section 21.
Waiver of Jury Trial 15 Section 22. Counterparts 15 Section 23. Further
Assurances 16

 

 

Schedule A

Holders

   

 

 

 

i

--------------------------------------------------------------------------------

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 11, 2020 (the “Effective Date”) among ABRAXAS PETROLEUM
CORPORATION, a Nevada corporation (the “Company”), and the persons identified on
Schedule A hereto (collectively, the “Holders” and, each individually, a
“Holder”).

 

WHEREAS, as contemplated by the terms of the letter agreement, dated as of June
25, 2020 (the “Exit Fee Letter”), between the Company and Angelo Gordon Energy
Services, LLC, the Company has issued to the Holders warrants (the “Warrants”)
to purchase 33,445,792 Shares (the “Warrant Shares”); and

 

WHEREAS, the parties desire to memorialize and provide for certain registration
rights of the Holders that are contemplated by the Exit Fee Letter.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.     Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

 

“Affiliate” of a Person means any other Person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Board” means the Board of Directors of the Company.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act and the Exchange Act at the time.

 

“Common Stock” means the common stock, $0.01 per share, of the Company and any
other shares of stock issued or issuable with respect thereto (whether by way of
a stock dividend or stock split or in exchange for or upon conversion of such
shares or otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation, other corporate reorganization or other
similar event with respect to the Common Stock).

 

“Company” has the meaning set forth in the preamble and includes the Company’s
successors by merger, acquisition, reorganization or otherwise.

 

“Controlling Person” has the meaning set forth in Section 5(q).

 

“Demand Registration” has the meaning set forth in Section 2(b).

 

“DTCDRS” has the meaning set forth in Section 5(r).

 

“Effective Date” has the meaning set forth in the preamble.

 

 

--------------------------------------------------------------------------------

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exit Fee Letter” has the meaning set forth in the recitals.

 

“Holders” has the meaning set forth in the preamble.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Inspectors” has the meaning set forth in Section 5(h).

 

“Long-Form Registration” has the meaning set forth in Section 2(a).

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Piggyback Registration” has the meaning set forth in Section 3(a).

 

“Piggyback Registration Statement” has the meaning set forth in Section 3(a).

 

“Piggyback Shelf Registration Statement” has the meaning set forth in Section
3(a).

 

“Piggyback Shelf Takedown” has the meaning set forth in Section 3(a).

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
Registration Statement in reliance on Rule 430A under the Securities Act or any
successor rule thereto), as amended or supplemented by any prospectus
supplement, including any Shelf Supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus or prospectuses.

 

“Records” has the meaning set forth in Section 5(h).

 

“Registrable Securities” means (a) the Warrant Shares issuable upon the exercise
of the Warrants, (b) any other shares of Common Stock beneficially owned by the
Holders, and (c) any shares of Common Stock issued or issuable with respect to
any shares described in clause (a) or (b) above by way of a stock dividend or
stock split or in exchange for or upon conversion of such shares or otherwise in
connection with a combination of shares, distribution, recapitalization, merger,
consolidation, other reorganization or other similar event with respect to the
Common Stock (it being understood that, for purposes of this Agreement, a Person
shall be deemed to be a holder of Registrable Securities whenever such Person
has the right to then acquire or obtain from the Company any Registrable
Securities, whether or not such acquisition has actually been effected). As to
any particular Registrable Securities, such securities shall cease to be
Registrable Securities when (i) the Commission has declared a Registration
Statement covering such securities effective and such securities have been
disposed of pursuant to such effective Registration Statement, (ii) such
securities are sold under circumstances in which all of the applicable
conditions of Rule 144 under the Securities

 

 
2

--------------------------------------------------------------------------------

 

Act have been met, (iii) such securities become eligible for sale pursuant to
Rule 144 without volume or manner-of-sale restrictions and without the
requirement for the Company to be in compliance with the current public
information requirement under Rule 144(c)(1) or (iv) such securities have ceased
to be outstanding.

 

“Registration Statement” means any registration statement of the Company,
including the Prospectus, amendments and supplements (including Shelf
Supplements) to such registration statement, including post-effective
amendments, all exhibits and all material incorporated by reference in such
registration statement.

 

“Rule 144” means Rule 144 under the Securities Act or any successor rule
thereto.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities, except
for the fees and disbursements of counsel for the holders of Registrable
Securities required to be paid by the Company pursuant to Section 6.

 

“Shelf Registration” has the meaning set forth in Section 2(c).

 

“Shelf Registration Statement” has the meaning set forth in Section 2(c).

 

“Shelf Supplement” has the meaning set forth in Section 2(e).

 

“Shelf Takedown” has the meaning set forth in Section 2(e).

 

“Short-Form Registration” has the meaning set forth in Section 2(b).

 

“Warrant Shares” has the meaning set forth in the recitals.

 

“Warrants” has the meaning set forth in the recitals.

 

Section 2.     Demand Registration.

 

(a)     Commencing 180 days after the Effective Date, holders of a majority of
the Registrable Securities then outstanding may request up to three, and no more
than three, registrations under the Securities Act of all or any portion of
their Registrable Securities pursuant to a Registration Statement on Form S-1 or
any successor form thereto (each, a “Long-Form Registration”). Each request for
a Long-Form Registration shall specify the number of Registrable Securities
requested to be included in the Long-Form Registration. Upon receipt of any such
request, the Company shall promptly (but in no event later than five days
following receipt thereof) deliver notice of such request to all other holders
of Registrable Securities who shall then have 10 days from the date such notice
is given to notify the Company in writing of their desire to be included in such
registration. The Company shall prepare and file with (or confidentially submit
to) the Commission a Registration Statement on Form S-1 or any successor form
thereto covering all of the Registrable Securities that the holders thereof have
requested to be included in such Long-Form Registration within 45 days after the
date on which the initial request is given and shall use its reasonable best
efforts to cause such Registration Statement to be declared effective by the
Commission as soon as practicable thereafter; provided, that, the Company may
use a Registration Statement on Form S-3 or any successor form thereto if the
Company is again qualified to use such form.

 

3

--------------------------------------------------------------------------------

 

 

(b)     After the Effective Date, the Company shall use its reasonable best
efforts to again qualify and remain qualified to register the offer and sale of
securities under the Securities Act pursuant to a Registration Statement on Form
S-3 or any successor form thereto. At such time as the Company shall have
qualified for the use of a Registration Statement on Form S-3 or any successor
form thereto, the holders of Registrable Securities shall have the right to
request an unlimited number of registrations under the Securities Act of all or
any portion of their Registrable Securities pursuant to a Registration Statement
on Form S-3 or any similar short-form Registration Statement (each, a
“Short-Form Registration” and, together with each Long-Form Registration and
Shelf Registration (as defined below), a “Demand Registration”). Each request
for a Short-Form Registration shall specify the number of Registrable Securities
requested to be included in the Short-Form Registration. Upon receipt of any
such request, the Company shall promptly (but in no event later than 5 days
following receipt thereof) deliver notice of such request to all other holders
of Registrable Securities who shall then have 10 days from the date such notice
is given to notify the Company in writing of their desire to be included in such
registration. The Company shall prepare and file with (or confidentially submit
to) the Commission a Registration Statement on Form S-3 or any successor form
thereto covering all of the Registrable Securities that the holders thereof have
requested to be included in such Short-Form Registration within 25 days after
the date on which the initial request is given and shall use its reasonable best
efforts to cause such Registration Statement to be declared effective by the
Commission as soon as practicable thereafter.

 

(c)     At such time as the Company shall have qualified for the use of a
Registration Statement on Form S-3 or the then appropriate form for an offering
to be made on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act or any successor rule thereto (a “Shelf Registration Statement”),
the holders of a majority of the Registrable Securities shall have the right to
request registration under the Securities Act of all or any portion of their
Registrable Securities for an offering on a delayed or continuous basis pursuant
to Rule 415 under the Securities Act or any successor rule thereto (a “Shelf
Registration”). Each request for a Shelf Registration shall specify the number
of Registrable Securities requested to be included in the Shelf Registration.
Upon receipt of any such request, the Company shall promptly (but in no event
later than 5 days following receipt thereof) deliver notice of such request to
all other holders of Registrable Securities who shall then have 10 days from the
date such notice is given to notify the Company in writing of their desire to be
included in such registration. The Company shall prepare and file with (or
confidentially submit to) the Commission a Shelf Registration Statement covering
all of the Registrable Securities that the holders thereof have requested to be
included in such Shelf Registration within 20 days after the date on which the
initial request is given and shall use its reasonable best efforts to cause such
Shelf Registration Statement to be declared effective by the Commission as soon
as practicable thereafter.

 

(d)     The Company shall not be obligated to effect any Long-Form Registration
within 90 days after the effective date of a previous Long-Form Registration or
Piggyback Registration in which holders of Registrable Securities were permitted
to register the offer and sale under the Securities Act, and actually sold, all
of the shares of Registrable Securities requested to be included therein. The
Company may postpone for up to 60 days the filing or effectiveness of a
Registration Statement for a Demand Registration if the Board determines in its
reasonable good faith judgment that such Demand Registration would (i)
materially interfere with a significant acquisition, corporate organization,
financing, securities offering or other similar transaction involving the
Company; (ii) require premature disclosure of material information that the
Company has a bona fide business purpose for preserving as confidential; or
(iii) render the Company unable to comply with requirements under the Securities
Act or Exchange Act; provided, that in such event the holders of a majority of
the Registrable Securities initiating such Demand Registration shall be entitled
to withdraw such request and, if such request for a Demand Registration is
withdrawn, the holders of Registrable Securities shall not have any liability
therefor and the Company shall pay all registration expenses in connection with
such registration. The Company may delay a Demand Registration or Shelf Takedown
hereunder only once in any period of 12 consecutive months.

 

4

--------------------------------------------------------------------------------

 

 

(e)     If the holders of the Registrable Securities initially requesting a
Demand Registration or a shelf supplement (a “Shelf Supplement”) for the purpose
of effecting an offering pursuant to Rule 415 under the Securities Act or any
successor rule thereto (a “Shelf Takedown”) elect to distribute the Registrable
Securities covered by their request in an underwritten offering, they shall so
advise the Company as a part of their request made pursuant to the foregoing
clauses of this Section 2, and the Company shall include such information in its
notice to the other holders of Registrable Securities. The holders of at least a
majority of the Registrable Securities initially requesting the Demand
Registration or Shelf Takedown shall select the investment banking firm or firms
to act as the managing underwriter or underwriters in connection with such
offering.

 

(f)     The Company shall not include in any Demand Registration or Shelf
Takedown any securities which are not Registrable Securities without the prior
written consent of the holders of a majority of the Registrable Securities
included in such Demand Registration or Shelf Takedown, which consent shall not
be unreasonably withheld or delayed. If a Demand Registration or Shelf Takedown
involves an underwritten offering and the managing underwriter of the requested
Demand Registration or Shelf Takedown advises the Company and the holders of
Registrable Securities in writing that in its reasonable and good faith opinion
the number of shares of Common Stock proposed to be included in the Demand
Registration or Shelf Takedown, including all Registrable Securities and all
other shares of Common Stock proposed to be included in such underwritten
offering, exceeds the number of shares of Common Stock which can be sold in such
underwritten offering and/or the number of shares of Common Stock proposed to be
included in such Demand Registration or Shelf Takedown would adversely affect
the price per share of the Common Stock proposed to be sold in such underwritten
offering, the Company shall include in such Demand Registration or Shelf
Takedown (i) first, the shares of Common Stock that the holders of Registrable
Securities propose to sell, and (ii) second, the shares of Common Stock proposed
to be included therein by any other Persons (including shares of Common Stock to
be sold for the account of the Company and/or other holders of Common Stock)
allocated among such Persons in such manner as they may agree. If the managing
underwriter determines that less than all of the Registrable Securities proposed
to be sold can be included in such offering, then the Registrable Securities
that are included in such offering shall be allocated pro rata among the
respective holders thereof on the basis of the number of Registrable Securities
owned by each such holder.

 

(g)     Any holder of Registrable Securities may withdraw its Registrable
Securities from a Registration Statement at any time prior to the effectiveness
of the applicable Registration Statement; provided, that, if such holder(s) has
no reasonable basis for such withdrawal, such holder(s) will be responsible for
a share, in proportion to the number of such holder’s Registrable Securities
included in such registration, of any registration expenses paid in connection
with such registration, other than expenses required to be paid by the Company
pursuant to Section 6 of this Agreement.

 

Section 3.     Piggyback Registration.

 

(a)     Whenever the Company proposes to register the offer and sale of any
shares of its Common Stock under the Securities Act (other than a registration
(i) pursuant to a Registration Statement on Form S-8 (or other registration
solely relating to an offering or sale to employees or directors of the Company
pursuant to any employee stock plan or other employee benefit arrangement), (ii)
pursuant to a Registration Statement on Form S-4 (or similar form that relates
to a transaction subject to Rule 145 under the Securities Act or any successor
rule thereto), or (iii) in connection with any dividend or distribution
reinvestment or similar plan), whether for its own account or for the account of
one or more stockholders of the Company and the form of Registration Statement
(a “Piggyback Registration Statement”) to be used may be used for any
registration of Registrable Securities (a “Piggyback Registration”), the Company
shall give prompt written notice (in any event no later than 30 days prior to
the

 

5

--------------------------------------------------------------------------------

 

filing of such Registration Statement) to the holders of Registrable Securities
of its intention to effect such a registration and, subject to Section 3(b) and
Section 3(c), shall include in such registration all Registrable Securities with
respect to which the Company has received written requests for inclusion from
the holders of Registrable Securities within 15 days after the Company’s notice
has been given to each such holder. A Piggyback Registration shall not be
considered a Demand Registration for purposes of Section 2. If any Piggyback
Registration Statement pursuant to which holders of Registrable Securities have
registered the offer and sale of Registrable Securities is a Registration
Statement on Form S-3 or the then appropriate form for an offering to be made on
a delayed or continuous basis pursuant to Rule 415 under the Securities Act or
any successor rule thereto (a “Piggyback Shelf Registration Statement”), such
holder(s) shall have the right, but not the obligation, to be notified of and to
participate in any offering under such Piggyback Shelf Registration Statement (a
“Piggyback Shelf Takedown”).

 

(b)     If a Piggyback Registration or Piggyback Shelf Takedown is initiated as
a primary underwritten offering on behalf of the Company and the managing
underwriter advises the Company and the holders of Registrable Securities (if
any holders of Registrable Securities have elected to include Registrable
Securities in such Piggyback Registration or Piggyback Shelf Takedown) in
writing that in its reasonable and good faith opinion the number of shares of
Common Stock proposed to be included in such registration or takedown, including
all Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such offering and/or that the number of shares of
Common Stock proposed to be included in any such registration or takedown would
adversely affect the price per share of the Common Stock to be sold in such
offering, the Company shall include in such registration or takedown (i) first,
the shares of Common Stock that the Company proposes to sell; (ii) second, the
shares of Common Stock requested to be included therein by holders of
Registrable Securities, allocated pro rata among all such holders on the basis
of the number of Registrable Securities owned by each such holder or in such
manner as they may otherwise agree; and (iii) third, the shares of Common Stock
requested to be included therein by holders of Common Stock other than holders
of Registrable Securities, allocated among such holders in such manner as they
may agree.

 

(c)     If a Piggyback Registration or Piggyback Shelf Takedown is initiated as
an underwritten offering on behalf of a holder of Common Stock other than
Registrable Securities, and the managing underwriter advises the Company in
writing that in its reasonable and good faith opinion the number of shares of
Common Stock proposed to be included in such registration or takedown, including
all Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such offering and/or that the number of shares of
Common Stock proposed to be included in any such registration or takedown would
adversely affect the price per share of the Common Stock to be sold in such
offering, the Company shall include in such registration or takedown (i) first,
the shares of Common Stock requested to be included therein by the holder(s)
requesting such registration or takedown and by the holders of Registrable
Securities, allocated pro rata among all such holders on the basis of the number
of shares of Common Stock other than the Registrable Securities (on a fully
diluted, as converted basis) and the number of Registrable Securities, as
applicable, owned by all such holders or in such manner as they may otherwise
agree; and (ii) second, the shares of Common Stock requested to be included
therein by other holders of Common Stock, allocated among such holders in such
manner as they may agree; provided, that in any event the holders of Registrable
Securities shall be entitled to register the offer and sale or distribute at
least 50% of the securities to be included in any such registration or takedown.

 

(d)     If any Piggyback Registration or Piggyback Shelf Takedown is initiated
as a primary underwritten offering on behalf of the Company, the Company shall
select the investment banking firm or firms to act as the managing underwriter
or underwriters in connection with such offering.

 

6

--------------------------------------------------------------------------------

 

 

Section 4.     Lock-up Agreement. Each holder of Registrable Securities agrees
that in connection with any registered offering of the Common Stock or other
equity securities of the Company, and upon the request of the managing
underwriter in such offering, such holder shall not, without the prior written
consent of such managing underwriter, during the seven days prior to the
effective date of such registration and until the date specified by such
managing underwriter (such period not to exceed 60 days), (a) offer, pledge,
sell, contract to sell, grant any option or contract to purchase, purchase any
option or contract to sell, hedge the beneficial ownership of or otherwise
dispose of, directly or indirectly, any shares of Common Stock or any securities
convertible into, exercisable for or exchangeable for shares of Common Stock
held immediately before the effectiveness of the Registration Statement for such
offering, or (b) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
such securities, whether any such transaction described in clause (a) or (b)
above is to be settled by delivery of Common Stock or such other securities, in
cash or otherwise. The foregoing provisions of this Section 4 shall not apply to
sales of Registrable Securities to be included in such offering pursuant to
Section 2 or Section 3, and shall be applicable to the holders of Registrable
Securities only if all officers and directors of the Company and all
stockholders owning more than 5% of the Company’s outstanding Common Stock are
subject to the same restrictions. Each holder of Registrable Securities agrees
to execute and deliver such other agreements as may be reasonably requested by
the Company or the managing underwriter which are consistent with the foregoing
or which are necessary to give further effect thereto. Notwithstanding anything
to the contrary contained in this Section 4, each holder of Registrable
Securities shall be released, pro rata, from any lock-up agreement entered into
pursuant to this Section 4 in the event and to the extent that the managing
underwriter or the Company permit any discretionary waiver or termination of the
restrictions of any lock-up agreement pertaining to any officer, director or
holder of greater than 5% of the outstanding Common Stock.

 

Section 5.     Registration Procedures. If and whenever the holders of
Registrable Securities request that the offer and sale of any Registrable
Securities be registered under the Securities Act or any Registrable Securities
be distributed in a Shelf Takedown pursuant to the provisions of this Agreement,
the Company shall use its reasonable best efforts to effect the registration of
the offer and sale of such Registrable Securities under the Securities Act in
accordance with the intended method of disposition thereof, and pursuant thereto
the Company shall as soon as reasonably practicable and as applicable:

 

(a)     subject to Section 2(a), Section 2(b) and Section 2(c), prepare and file
with the Commission a Registration Statement covering such Registrable
Securities and use its reasonable best efforts to cause such Registration
Statement to be declared effective;

 

(b)     prepare and file with the Commission such amendments, post-effective
amendments and supplements to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep such Registration Statement
effective for a period of not less than 180 days, or, in the case of a
Short-Form Registration or Shelf Registration, until all of such Registrable
Securities have been disposed of and to comply with the provisions of the
Securities Act with respect to the disposition of such Registrable Securities in
accordance with the intended methods of disposition set forth in such
Registration Statement;

 

(c)     at least 30 days before filing such Registration Statement, Prospectus
or amendments or supplements thereto with the Commission, furnish to one counsel
selected by holders of a majority of such Registrable Securities copies of such
documents proposed to be filed, which documents shall be subject to the review,
comment and approval of such counsel; provided, that the Company shall not have
any obligation to modify any information if the Company reasonably expects that
so doing would cause (i) the Registration Statement to contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading or
(ii) the Prospectus to contain an untrue statement of a material fact or to omit
to state a material fact necessary in order to make the statements made, in
light of the circumstances under which they were made, not misleading;

 

7

--------------------------------------------------------------------------------

 

 

(d)     notify each selling holder of Registrable Securities, promptly after the
Company receives notice thereof, of the time when such Registration Statement
has been declared effective or a supplement, including a Shelf Supplement, to
any Prospectus forming a part of such Registration Statement has been filed with
the Commission;

 

 

(e)     furnish to each selling holder of Registrable Securities such number of
copies of the Prospectus included in such Registration Statement (including each
preliminary Prospectus) and any supplement thereto, including a Shelf Supplement
(in each case including all exhibits and documents incorporated by reference
therein), and such other documents as such seller may request in order to
facilitate the disposition of the Registrable Securities owned by such seller;

 

(f)     use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as any selling holder requests and do any and all other acts and things which
may be necessary or advisable to enable such holders to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
holders; provided, that the Company shall not be required to qualify generally
to do business, subject itself to general taxation or consent to general service
of process in any jurisdiction where it would not otherwise be required to do so
but for this Section 5(f);

 

(g)     notify each selling holder of such Registrable Securities, at any time
when a Prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event that would cause the Prospectus
included in such Registration Statement to contain an untrue statement of a
material fact or omit any fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading, and, at the request of any such holder, the Company shall prepare a
supplement or amendment to such Prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such Prospectus shall not contain
an untrue statement of a material fact or omit to state any fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading;

 

(h)     upon reasonable notice, make available for inspection by any selling
holder of Registrable Securities, any underwriter participating in any
disposition pursuant to such Registration Statement and any attorney, accountant
or other agent retained by any such holder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”), as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information requested by any such Inspector in connection with such
Registration Statement;

 

(i)     provide a transfer agent and registrar (which may be the same entity)
for all such Registrable Securities not later than the effective date of such
registration;

 

(j)     use its reasonable best efforts to cause such Registrable Securities to
be listed on each securities exchange on which the Common Stock is then listed
or, if the Common Stock is not then listed, on a national securities exchange
selected by the holders of a majority of such Registrable Securities;

 

(k)     in connection with an underwritten offering, enter into such customary
agreements (including underwriting and lock-up agreements in customary form) and
take all such other customary actions as the holders of such Registrable
Securities or the managing underwriter of such offering reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities
(including, without limitation, making appropriate officers of the Company
available to participate in “road show” and other customary marketing activities
(including one-on-one meetings with prospective purchasers of the Registrable
Securities));

 

8

--------------------------------------------------------------------------------

 

 

(l)     otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission and make available to its stockholders
an earnings statement (in a form that satisfies the provisions of Section 11(a)
of the Securities Act and Rule 158 under the Securities Act or any successor
rule thereto) no later than 30 days after the end of the 12-month period
beginning with the first day of the Company’s first full fiscal quarter after
the effective date of such Registration Statement, which earnings statement
shall cover said 12-month period, and which requirement will be deemed to be
satisfied if the Company timely files complete and accurate information on Forms
10-K, 10-Q and 8-K under the Exchange Act and otherwise complies with Rule 158
under the Securities Act or any successor rule thereto; and

 

(m)     furnish to each selling holder of Registrable Securities and each
underwriter, if any, with (i) a written legal opinion of the Company’s outside
counsel, dated the closing date of the offering, in form and substance as is
customarily given in opinions of the Company’s counsel to underwriters in
underwritten registered offerings; and (ii) on the date of the applicable
Prospectus, on the effective date of any post-effective amendment to the
applicable Registration Statement and at the closing of the offering, dated the
respective dates of delivery thereof, a “comfort” letter signed by the Company’s
independent certified public accountants in form and substance as is customarily
given in accountants’ letters to underwriters in underwritten registered
offerings;

 

(n)     without limiting Section 5(f), use its reasonable best efforts to cause
such Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the holders of such Registrable
Securities to consummate the disposition of such Registrable Securities in
accordance with their intended method of distribution thereof;

 

(o)     notify the holders of Registrable Securities promptly of any request by
the Commission for the amending or supplementing of such Registration Statement
or Prospectus or for additional information;

 

(p)     advise the holders of Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued;

 

(q)     permit any holder of Registrable Securities which holder, in its sole
and exclusive judgment, might be deemed to be an underwriter or a “controlling
person” (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act) (a “Controlling Person”) of the Company, to participate in
the preparation of such Registration Statement and to require the insertion
therein of language, furnished to the Company in writing, which in the
reasonable judgment of such holder and its counsel should be included;

 

(r)     cooperate with the holders of the Registrable Securities to facilitate
the timely preparation and delivery of certificates representing the Registrable
Securities to be sold pursuant to such Registration Statement or Rule 144 free
of any restrictive legends and representing such number of shares of Common
Stock and registered in such names as the holders of the Registrable Securities
may reasonably request a reasonable period of time prior to sales of Registrable
Securities pursuant to such

 

9

--------------------------------------------------------------------------------

 

Registration Statement or Rule 144; provided, that the Company may satisfy its
obligations hereunder without issuing physical stock certificates through the
use of The Depository Trust Company’s Direct Registration System (the “DTCDRS”);

 

(s)     not later than the effective date of such Registration Statement,
provide a CUSIP number for all Registrable Securities and provide the applicable
transfer agent with printed certificates for the Registrable Securities which
are in a form eligible for deposit with The Depository Trust Company; provided,
that the Company may satisfy its obligations hereunder without issuing physical
stock certificates through the use of the DTCDRS;

 

(t)     take no direct or indirect action prohibited by Regulation M under the
Exchange Act; provided, that, to the extent that any prohibition is applicable
to the Company, the Company will take all reasonable action to make any such
prohibition inapplicable; and

 

(u)     otherwise use its reasonable best efforts to take all other steps
necessary to effect the registration of such Registrable Securities contemplated
hereby.

 

Section 6.     Expenses. All expenses (other than Selling Expenses) incurred by
the Company in complying with its obligations pursuant to this Agreement and in
connection with the registration and disposition of Registrable Securities shall
be paid by the Company, including, without limitation, all (i) registration and
filing fees (including, without limitation, any fees relating to filings
required to be made with, or the listing of any Registrable Securities on, any
securities exchange or over-the-counter trading market on which the Registrable
Securities are listed or quoted); (ii) underwriting expenses (other than fees,
commissions or discounts); (iii) expenses of any audits incident to or required
by any such registration; (iv) fees and expenses of complying with securities
and “blue sky” laws (including, without limitation, fees and disbursements of
counsel for the Company in connection with “blue sky” qualifications or
exemptions of the Registrable Securities); (v) printing expenses; (vi)
messenger, telephone and delivery expenses; (vii) fees and expenses of the
Company’s counsel and accountants; (viii) Financial Industry Regulatory
Authority, Inc. filing fees (if any); and (ix) fees and expenses of one counsel
for the holders of Registrable Securities participating in such registration as
a group (selected by, in the case of a registration under Section 2(a), the
holders of a majority of the Registrable Securities initially requesting such
registration, and, in the case of all other registrations hereunder, the holders
of a majority of the Registrable Securities included in the registration). In
addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the consummation of the transactions contemplated by
this Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties) and the expense of
any annual audits. All Selling Expenses relating to the offer and sale of
Registrable Securities registered under the Securities Act pursuant to this
Agreement shall be borne and paid by the holders of such Registrable Securities,
in proportion to the number of Registrable Securities included in such
registration for each such holder.

 

Section 7.     Indemnification.

 

(a)     The Company shall indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities, such holder’s officers,
directors, managers, members, partners, stockholders and Affiliates, each
underwriter, broker or any other Person acting on behalf of such holder of
Registrable Securities and each other Controlling Person, if any, who controls
any of the foregoing Persons, against all losses, claims, actions, damages,
liabilities and expenses, joint or several, to which any of the foregoing
Persons may become subject under the Securities Act or otherwise, insofar as
such losses, claims, actions, damages, liabilities or expenses arise out of or
are based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, Prospectus, preliminary Prospectus,
free writing prospectus (as defined in Rule 405 under the Securities Act or any
successor rule thereto) or any amendment thereof or supplement thereto or any
omission

 

10

--------------------------------------------------------------------------------

 

or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus,
preliminary Prospectus or free writing prospectus, in light of the circumstances
under which they were made) not misleading; and shall reimburse such Persons for
any legal or other expenses reasonably incurred by any of them in connection
with investigating or defending any such loss, claim, action, damage or
liability, except insofar as the same are caused by or contained in any
information furnished in writing to the Company by such holder expressly for use
therein or by such holder’s failure to deliver a copy of the Registration
Statement, Prospectus, preliminary Prospectus, free writing prospectus (as
defined in Rule 405 under the Securities Act or any successor rule thereto) or
any amendments or supplements thereto (if the same was required by applicable
law to be so delivered) after the Company has furnished such holder with a
sufficient number of copies of the same prior to any written confirmation of the
sale of Registrable Securities. This indemnity shall be in addition to any
liability the Company may otherwise have.

 

(b)     In connection with any registration in which a holder of Registrable
Securities is participating, each such holder shall furnish to the Company in
writing such information as the Company reasonably requests for use in
connection with any such Registration Statement or Prospectus and, to the extent
permitted by law, shall indemnify and hold harmless, the Company, each director
of the Company, each officer of the Company who shall sign such Registration
Statement, each underwriter, broker or other Person acting on behalf of the
holders of Registrable Securities and each Controlling Person who controls any
of the foregoing Persons against any losses, claims, actions, damages,
liabilities or expenses resulting from any untrue or alleged untrue statement of
material fact contained in the Registration Statement, Prospectus, preliminary
Prospectus, free writing prospectus (as defined in Rule 405 under the Securities
Act or any successor rule thereto) or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, preliminary Prospectus or free writing prospectus, in light of the
circumstances under which they were made) not misleading, but only to the extent
that such untrue statement or omission is contained in any information so
furnished in writing by such holder; provided, that the obligation to indemnify
shall be several, not joint and several, for each holder and shall not exceed an
amount equal to the net proceeds (after underwriting fees, commissions or
discounts) actually received by such holder from the sale of Registrable
Securities pursuant to such Registration Statement. This indemnity shall be in
addition to any liability the selling holder may otherwise have.

 

(c)     Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in this Section 7, such
indemnified party shall, if a claim in respect thereof is made against an
indemnifying party, give written notice to the latter of the commencement of
such action. The failure of any indemnified party to notify an indemnifying
party of any such action shall not (unless such failure shall have a material
adverse effect on the indemnifying party) relieve the indemnifying party from
any liability in respect of such action that it may have to such indemnified
party hereunder. In case any such action is brought against an indemnified
party, the indemnifying party shall be entitled to participate in and to assume
the defense of the claims in any such action that are subject or potentially
subject to indemnification hereunder, jointly with any other indemnifying party
similarly notified to the extent that it may wish, with counsel reasonably
satisfactory to such indemnified party, and after written notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party shall not be responsible for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof; provided, that, if (i) any indemnified party shall
have reasonably concluded that there may be one or more legal or equitable
defenses available to such indemnified party which are additional to or conflict
with those available to the indemnifying party, or that such claim or litigation
involves or could have an effect upon matters beyond the scope of the indemnity
provided hereunder, or (ii) such action seeks an injunction or equitable relief
against any indemnified party or involves actual or alleged criminal activity,
the indemnifying party shall not have the right to assume the defense of such
action on behalf of such indemnified party without such indemnified party’s
prior written consent (but, without such

 

11

--------------------------------------------------------------------------------

 

consent, shall have the right to participate therein with counsel of its choice)
and such indemnifying party shall reimburse such indemnified party and any
Controlling Person of such indemnified party for that portion of the fees and
expenses of any counsel retained by the indemnified party which is reasonably
related to the matters covered by the indemnity provided hereunder. If the
indemnifying party is not entitled to, or elects not to, assume the defense of a
claim, it shall not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim. In such instance, the
conflicting indemnified parties shall have a right to retain one separate
counsel, chosen by the holders of a majority of the Registrable Securities
included in the registration, at the expense of the indemnifying party.

 

(d)     If the indemnification provided for hereunder is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, claim, damage, liability or action referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions which resulted in such loss, claim, damage, liability or action as
well as any other relevant equitable considerations; provided, that the maximum
amount of liability in respect of such contribution shall be limited, in the
case of each holder of Registrable Securities, to an amount equal to the net
proceeds (after underwriting fees, commissions or discounts) actually received
by such seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The parties agree that it would not be just
and equitable if contribution pursuant hereto were determined by pro rata
allocation or by any other method or allocation which does not take account of
the equitable considerations referred to herein. No Person guilty or liable of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

Section 8.     Participation in Underwritten Registrations. No Person may
participate in any registration hereunder which is underwritten unless such
Person (a) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements; provided, that no
holder of Registrable Securities included in any underwritten registration shall
be required to make any representations or warranties to the Company or the
underwriters, or to undertake any indemnification obligation, other than those
customarily made or undertaken by sellers in underwritten offerings.

 

Section 9.     Rule 144 Compliance. With a view to making available to the
holders of Registrable Securities the benefits of Rule 144 and any other rule or
regulation of the Commission that may at any time permit a holder to sell
securities of the Company to the public without registration, the Company shall:

 

(a)     make and keep public information available, as those terms are
understood and defined in Rule 144, at all times after the Registration Date;

 

12

--------------------------------------------------------------------------------

 

 

(b)     use reasonable best efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act, at any time after the Registration Date;
and

 

(c)     furnish to any holder so long as the holder owns Registrable Securities,
promptly upon request, a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 and of the Securities Act and the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed or furnished by the
Company as such holder may reasonably request in connection with the sale of
Registrable Securities without registration.

 

Section 10.     Preservation of Rights. The Company shall not (a) grant any
registration rights to third parties without the prior written consent of the
holders of a majority of the Registrable Securities, or (b) enter into any
agreement, take any action, or permit any change to occur, with respect to its
securities that violates or subordinates the rights expressly granted to the
holders of Registrable Securities in this Agreement.

 

Section 11.     Termination. This Agreement shall terminate and be of no further
force or effect when there shall no longer be any Registrable Securities
outstanding; provided, that the provisions of Section 6 and Section 7 shall
survive any such termination.

 

Section 12.     Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient; or (d) on the third
business day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective parties at the addresses indicated below (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 12).

 

If to the Company:

 

Abraxas Petroleum Corporation

18803 Meisner Dr.

San Antonio, TX 78258
Facsimile: 210-490-8816

                  210-918-6675
E-mail: SHarris@abraxaspetroleum.com
Attention: Steve Harris

 

with a copy to:

Dykema Gossett PLLC

112 E. Pecan Street

Suite 1800

San Antonio, TX 78205
Facsimile: 210-226-8395
E-mail: JSmith@dykema.com
Attention: James B. Smith, Jr.

 

 

13

--------------------------------------------------------------------------------

 

 

If to any Holder, to such Holder’s address as set forth on Schedule A hereto.

 

Section 13.     Entire Agreement. This Agreement, together with the Warrants,
constitutes the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter.

 

Section 14.     Successor and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. No party shall assign any of its rights or delegate any
of its obligations hereunder without the prior written consent of the other
parties hereto; provided, however, that each Holder may assign its rights
hereunder to any purchaser or transferee of Registrable Securities; provided,
that such purchaser or transferee shall, as a condition to the effectiveness of
such assignment, be required to execute a counterpart to this Agreement agreeing
to be treated as an Holder whereupon such purchaser or transferee shall have the
benefits of, and shall be subject to the restrictions contained in, this
Agreement as if such purchaser or transferee was originally included in the
definition of an Holder herein and had originally been a party hereto.

 

Section 15.     No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever, under or by reason of this Agreement; provided, however, the
parties hereto hereby acknowledge that the Persons set forth in Section 7 are
express third-party beneficiaries of the obligations of the parties hereto set
forth in Section 7.

 

Section 16.     Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

Section 17.     Amendment, Modification and Waiver. The provisions of this
Agreement may only be amended, modified, supplemented or waived with the prior
written consent of the Company and the holders of a majority of the Registrable
Securities. No waiver by any party or parties shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. Except as otherwise set forth in this
Agreement, no failure to exercise, or delay in exercising, any right, remedy,
power or privilege arising from this Agreement shall operate or be construed as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

Section 18.     Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 19.     Remedies. Each holder of Registrable Securities, in addition to
being entitled to exercise all rights granted by law, including recovery of
damages, shall be entitled to specific performance of its rights under this
Agreement. The Company acknowledges that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and the Company hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

 

14

--------------------------------------------------------------------------------

 

 

Section 20.     Governing Law; Submission to Jurisdiction.

 

(a)     This Agreement and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby and thereby
shall be governed by, and construed in accordance with, the laws of the State of
New York and the applicable laws of the United States of America. The Company
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Holders in any way
relating to this Agreement or the transactions relating hereto, in any forum
other than the courts of the State of New York sitting in the Borough of
Manhattan and of the United States District Court for the Southern District of
the State of New York and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Holders may otherwise have to bring
any action or proceeding relating to this Agreement against the Company or its
properties in the courts of any jurisdiction.

 

(b)     The Company expressly and irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement in any court referred to in Section 20(a). Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

Section 21.     Waiver of Jury Trial. Each party acknowledges and agrees that
any controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby. Each party to this Agreement certifies and
acknowledges that (a) no representative of any other party has represented,
expressly or otherwise, that such other party would not seek to enforce the
foregoing waiver in the event of a legal action, (b) such party has considered
the implications of this waiver, (c) such party makes this waiver voluntarily,
and (d) such party has been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 21.

 

Section 22.     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which together shall
be deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

Section 23.     Further Assurances. Each of the parties to this Agreement shall
execute and deliver such additional documents, instruments, conveyances and
assurances and take such further actions as may be reasonably required to carry
out the provisions hereof and to give effect to the transactions contemplated
hereby.

 

15

--------------------------------------------------------------------------------

 

 

[Signature page follows]

 

 

 

 

16

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

ABRAXAS PETROLEUM CORPORATION

         

By:/s/.Steve Harris

 

Name:Steve Harris

 

Title:Vice President and Chief Financial Officer

         

AG ENERGY FUNDING, LLC ON BEHALF OF SERIES 17 AND SERIES 20

         

By:/s/Todd Dittmann

 

Name:Todd Dittmann

 

Title:Authorized Person

   

 

 

[Signature Page to Registration Rights Agreement]

 

17

--------------------------------------------------------------------------------

 

 

SCHEDULE A
HOLDERS

 

AG Energy Funding, LLC

 

Address for Notices

c/o Alter Domus
225 W. Washington Street, 9th Floor
Chicago, IL 60606
E-mail: angelogordonagency@alterdomus.com and legal@alterdomus.com
Attention: Agency Services – Angelo, Gordon and Legal Department

 

with a copy to:

 

Simpson Thacher & Bartlett LLP
600 Travis Street, Suite 5400
Houston, TX 77002
E-mail: RRabalais@stblaw.com
Attention: Robert Rabalais

 

 

Schedule A-1

18